DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directed to a kit. However, claim 16 recites the kit comprises a step of “providing instructions to a user to allow the user to use the kit to identify the presence of at least two analytes in the single fluid sample”. It is unclear whether Applicant intends to claim a kit comprising at least two pipettes, a fluid sample receptacle, and a pipetting station, or a method comprising a step of providing instructions.
Claims 17-20 are rejected as being dependent on claim 16 and failing to remedy the indefiniteness issue of claim 16.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gierde (US 2005/0019950 A1) in view of Niederkofler (“Novel mass spectrometric immunoassays for the rapid structural characterization of plasma apolipoproteins”, Journal of Lipid Research, 2003; cited by applicant in IDS filed 8/18/2021).
Regarding claim 1, Gierde teaches a method for detecting the presence of at least two analytes in a patient’s single fluid sample (abstract; par. 2, 51; par. 195-225; par. 304, 321; claims 1-2).
Gierde teaches the method comprises a step of placing the patient’s single fluid sample in a sample receptacle (e.g., sample container, par. 251).
Gierde teaches the method comprises steps of drawing the single fluid sample into a first pipette that is disposed within the sample receptacle, re-dispensing a non-reacted portion of the withdrawn single fluid sample from the first pipette and into the fluid sample receptacle, and drawing at least a portion of the re-dispensed fluid sample into a second pipette that is disposed within the sample receptacle (par. 195-225, 75, claims 1-2, liquid can be sample solution, second liquid can be the same as first liquid; column body as pipette tip, e.g., par. 74, 134; sample container, par. 215).
Gierde teaches a first immobilized binding partner specific to a first analyte is present on an inner surface of the first pipette and the first immobilized partner is brought into contact with the withdrawn single fluid sample such that a first analyte-binding partner complex is formed if a first analyte is present in the single fluid sample and a second immobilized binding partner specific to a second analyte is present on an inner surface of the second pipette and the second immobilized binding partner is brought into contact with the re-dispensed fluid sample such that a second analyte-binding partner complex is formed if a second analyte is present in the re-dispensed fluid sample (first and second packed bed of media, par. 195-225, claims 1-2; extraction media has immobilized binding partners specific to analyte and is present on inner surface of column body, par. 15, 94, 103, e.g., 6, 74, 113, 115, 132).
Gierde teaches the method comprises a step of detecting the presence of the first analyte-binding partner complex and the presence of the second analyte-binding partner complex (par. 2, 51, 304, 321).
Gierde teaches the first and second pipettes are attached to a pipetting station that attaches the first and second pipettes to one another (e.g., multichannel pipettor, par. 225, 244, 355). Gierde teaches the pipetting station sequentially disposes the at least two pipettes within the fluid sample receptacle for performing the drawing and re-dispensing steps (par. 225; par. 195-225).
Gierde fails to specifically teach the second immobilized binding partner comprising an analyte specificity different from that of the first immobilized binding partner.
Niederkofler teaches a method of detecting at least two analytes comprising sequentially extracting the analytes from a single plasma sample using affinity pipette tips comprising immobilized antibodies having specificity for the analytes (abstract, p. 631, col. 2, par. 3-p. 632, col. 1, par. 4). Niederkofler teaches the analytes being apoA-I, apoA-II, and apoE which are apolipoproteins that may be responsible for, or assist in, the progression of disease (p. 630, col. 1, par. 2; p. 632, col. 1, par. 4, Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second immobilized binding partner comprising an analyte specificity different from that of the first immobilized binding partner in the method of Gierde as taught in Niederkofler because Gierde is generic with respect to the extraction media with specific binding agents that can be incorporated into the method and the types of analytes that can be detected and one would be motivated to use the appropriate extraction media with specific binding for desired detection of multiple analytes. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to sequentially isolating analytes for detection using affinity pipettes.
Regarding claims 2 and 11, Gierde in view of Niederkofler, as above, teaches the single fluid sample can be blood plasma, for example (Gierde, par. 270, 160, 171; Niederkofler, p. 632, col. 1, par. 3-4).
Regarding claims 3-4 and 10, Gierde in view of Niederkofler teaches the method is usable for small sample volumes (Gierde, par. 76, 304, 306, 422, 429) and teaches the volume of the single fluid sample is 200 microliters (Niederkofler, p. 632, col. 1, par. 3), but does not specifically teach the volume of the single fluid sample is from about 1 microliter to about 100 microliter or about 50 microliter. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”. Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claims 3-4 and 10 are for any particular purpose or solve any stated problem, and the prior art teaches that volume of the single sample fluid used may be varied based on the detection and analytical methodologies and starting sample availability, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the sample volume by normal optimization procedures known in the specific binding assay art.
Regarding claims 5 and 12, Gierde in view of Niederkofler teaches the first and second analyte are proteins, for example (Niederkofler, p. 630, col. 1, par. 2).
Regarding claims 6-7 and 13, Gierde teaches the first immobilized binding partner and the second immobilized binding partner are selected from the group consisting of intact monoclonal antibodies, polyclonal antibodies, multi-specific antibodies, bispecific antibodies, antibody fragments, receptors, ligands, aptamers, antigens, antibody substitute proteins and peptides, molecular imprinted polymers, and combinations thereof, and teaches the first immobilized binding partner and the second immobilized binding partner are selected from the group consisting of IgG, IgE, IgM, IgD, IgA, IgG1, IgG2, IgG3, IgG4, IgA1, IgA2, and combinations thereof (par. 94-108, Table 1).
Regarding claims 8 and 14, Gierde teaches the detection of the first analyte and the second analyte is conducted via chemiluminescent detection, fluorescent detection, and combinations thereof (par. 321-323, 326).
Regarding claims 9 and 15, Gierde teaches the pipetting station sequentially disposes the at least two pipettes within the fluid sample receptacle via automated processes (par. 225, 244, 355; par. 195-225).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gierde (US 2005/0019950 A1) in view of Niederkofler (“Novel mass spectrometric immunoassays for the rapid structural characterization of plasma apolipoproteins”, Journal of Lipid Research, 2003) as applied to claim 1 above, and further in view of Sheehan (WO 2012/129611 A1; cited by applicant in IDS filed 8/18/2021).
Regarding claim 16, Gierde teaches a kit comprising one or more reagents and/or articles for use in a process relating to solid-phase extraction (par. 257). Gierde in view of Niederkofler teaches the method of claim 1 relating to solid-phase extraction which means the at least two pipettes, the fluid sample receptacle, and the pipetting station, as detailed in the method above, would be provided in the kit.
Gierde in view of Niederkofler fails to teach providing instructions to a user to allow the user to use the kit to identify the presence of at least two analytes in the single fluid sample.
Sheehan teaches a method and kit for detecting multiple analytes in a sample using immobilized specific binding agents in a pipette tip (e.g., par. 13-14, 260, 305). Sheehan teaches the kit comprises instructions for detecting at least two different analytes to assist in the performance of the method (par. 13-14, 260, 305).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the kit of Gierde in view of Niederkofler instructions to a user as suggested in Sheehan in order to assist the user in the performance of the method for detecting at least two different analytes. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to kits for detecting multiple analytes using pipette tips.
Regarding claim 17, Gierde teaches the fluid sample receptacle can be a well, vial, or tube, for example (par. 422, 256, 353).
Regarding claim 18, Gierde in view of Niederkofler teaches the first and second analyte are proteins, for example (Niederkofler, p. 630, col. 1, par. 2).
Regarding claim 19-20, Gierde teaches the first immobilized binding partner and the second immobilized binding partner are selected from the group consisting of intact monoclonal antibodies, polyclonal antibodies, multi-specific antibodies, bispecific antibodies, antibody fragments, receptors, ligands, aptamers, antigens, antibody substitute proteins and peptides, molecular imprinted polymers, and combinations thereof, and teaches the first immobilized binding partner and the second immobilized binding partner are selected from the group consisting of IgG, IgE, IgM, IgD, IgA, IgG1, IgG2, IgG3, IgG4, IgA1, IgA2, and combinations thereof (par. 94-108, Table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641